DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 8 & 13 recites the limitation "the flexible linkage cable" in claims 8 & 13, lines 4-5 & 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is supposed to be the flexible linkage main cable or the flexible linkage sub-cable.  For compact prosecution, the Examiner is interpreting “the flexible linkage cable” in claims 8 & 13, lines 4-5 & 2, respectively, as -- the flexible linkage main cable --.  

Allowable Subject Matter
Claims 1-13 are allowed.  However, the 112 issues need resolved.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “a foldable trailing edge flap that includes a plurality of crank-shaped flap supporting ribs, a flexible flap skin, a connecting shaft, a flexible linkage main cable, a plurality of flexible linkage sub-cables, a plurality of linkage cable brackets, a return spring, and a flap drive device” in combination with the remaining claim elements as set forth in claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The reference Dhall (US Patent No. 7,762,500 B1) discloses an aircraft, a foldable wing with foldable trailing edge flap, the foldable wing comprising: a main wing that includes a wing supporting skeleton, a sliding rail, a plurality of skin supporting ribs, a wing upper surface airbag inflatable skin, a wing lower surface skin, and an aileron; and a foldable trailing edge flap that includes a plurality of crank-shaped flap supporting ribs, a flexible flap skin, a connecting shaft, and a flap drive device.  
The reference Gevers (US Patent No. 5,645,250) discloses an aircraft, a foldable wing with foldable trailing edge flap, the foldable wing comprising: a main wing that includes a wing supporting skeleton, a sliding rail, a plurality of skin supporting ribs, a wing upper surface skin, a wing lower surface skin, and an aileron; and a foldable trailing edge flap that includes a plurality of crank-shaped flap supporting ribs, a flap skin, a connecting shaft, a flexible linkage main cable, and a flap drive device.  
The reference Wylonis (US Patent No. 10,577,076 B1) discloses an aircraft, a foldable wing, the foldable wing comprising: a main wing that includes a wing supporting skeleton, a sliding rail, a plurality of skin supporting ribs, a wing upper surface airbag inflatable skin, a wing lower surface skin, and the shape changing wing provides optimal efficiency and to steer the aircraft without the use of trailing edge flaps or ailerons.  
The reference Brwon (Pub No. US 2021/0171185 A1) discloses an aircraft, a foldable wing with foldable trailing edge flap, the foldable wing comprising: a main wing that includes a wing supporting skeleton, a sliding rail, a plurality of skin supporting ribs, a wing upper surface airbag inflatable skin, a wing lower surface skin, and an aileron; and a foldable trailing edge flap that includes a plurality of flap supporting ribs, a flexible flap skin, a flexible linkage cable, and a flap drive device.  
The reference Witt (Pub No. US 2021/0001973 A1) discloses an aircraft, a foldable wing, the foldable wing comprising: a main wing that includes a wing supporting skeleton, a sliding rail, a plurality of skin supporting ribs, a wing upper surface airbag inflatable skin, a wing lower surface skin, a plurality of flexible linkage cables, a plurality of linkage cable brackets, and a connecting shaft.  
The reference Ji et al. (Pub No. US 2017/0283035 A1) discloses an aircraft, a foldable wing, the foldable wing comprising: a main wing that includes a wing supporting skeleton, a sliding rail, a plurality of skin supporting ribs, a wing upper surface airbag inflatable skin, a wing lower surface skin, a flexible linkage cable, and a plurality of flexible linkage sub-cables.  
The reference Look et al. (US Patent No. 3,666,210) discloses an aircraft, a foldable wing with foldable trailing edge flap, the foldable wing comprising: a main wing that includes a wing supporting skeleton, a sliding rail, a plurality of skin supporting ribs, a wing upper surface skin, a wing lower surface skin, and an aileron; and a flap drive device.  
The reference Zaparka (US Patent No. 2,147,360) discloses an aircraft, a foldable trailing edge flap that includes a plurality of crank-shaped flap supporting ribs, a connecting shaft, and a flap drive device.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647